DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helkey (6668108) hereafter Helkey. 
 	Regarding claims 1 and 10, Helkey discloses an optical circuit switch device, the device comprising: a fiber array (40) comprising a plurality of optical fibers (50) configured for transmitting optical signals (fig. 2); a collimator array (30A) coupled to the fiber array configured for aligning the optical signals received from the fiber array (fig. 2, col. 3, lines 10-40); a first mirror array (20A) for receiving the optical signals from the collimator array (col. 3); a second mirror array (20B) for receiving the optical signals from the first mirror array (col. 3); and a lens (30A) located at the collimator array, the lens having a focal point (col. 3, lines 20-40) at the second mirror array (fig. 2, col. 3).  	Regarding claims 2 and 11, Helkey discloses the optical circuit switch device of claim 1, further comprising a second lens (30B) located at a second collimator array (30B) for outputting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.